Citation Nr: 0842679	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
recurrent dislocation of the left (minor) shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from February 1989 to February 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

The Board notes preliminarily that the veteran's substantive 
appeal was received on February 22, 2007, 63 days after VA's 
issuance of a Statement of the Case on December 21, 2006.  
See 38 C.F.R. § 20.305(b).  However, because no postmark is 
of record, the substantive appeal is deemed received five 
days prior to the date of receipt by VA, and is therefore 
timely.  38 C.F.R. § 20.305(a).


FINDING OF FACT

The competent clinical evidence of record demonstrates that, 
throughout the rating period on appeal, the veteran's left 
(minor) shoulder disability has been manifested by complaints 
of pain, restricted movement, and recurrent dislocation; 
clinical evaluation of the veteran's left shoulder revealed 
tenderness and impingement, with no ankylosis of the 
scapulohumeral articulation, no fibrous union of the humerus, 
and left arm motion limited to no less than 70 degrees from 
the side of his body.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for recurrent dislocation of the left (minor) 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.71a, Diagnostic Codes 5200 - 5203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) requires 
at a minimum that the Secretary notify the claimant that (1) 
to substantiate an increased rating claim, the evidence must 
demonstrate a "worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life," and (2) should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes (DCs), based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Further, 
if the DCs under which the claimant is rated contain criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

In the instant case, VA issued a letter dated June 2005 which 
informed the veteran that in order to establish entitlement 
to an increased evaluation, the evidence would have to show 
that his service-connected left shoulder disability had 
worsened.  The June 2005 letter gave examples of the types of 
evidence which could support the veteran's claim for a higher 
disability rating, noting that he could submit statements 
from doctors, results of laboratory tests or X-rays, lay 
statements from individuals based on their own knowledge and 
personal observations, and his own statements describing his 
symptoms.  In addition, VA issued a letter dated March 2006 
which informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.  The March 2006 letter 
notified the veteran that evidence relating to the impact of 
his disability on employment would be considered.  The March 
2006 letter also notified the veteran that disability ratings 
are based on "a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4."  
As required, the March 2006 letter noted that any new 
disability rating would be based on the "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."

Although the March 2006 letter references 38 C.F.R. Part 4 
generally, the letter does not refer the veteran to the 
specific DCs relevant to his claim for an increased rating 
for his left shoulder disability.  Accordingly, the Board 
finds that VA has not provided adequate Section 5103(a) 
notice to the veteran, and such notice error is presumptively 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  To overcome the presumption of prejudice associated 
with a pre-adjudicatory notice error, VA must show that the 
purpose of the notice was not frustrated and that the error 
did not affect the essential fairness of the adjudication.  
Sanders 487 F.3d at 889.  VA may show that the purpose of the 
notice was not frustrated by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.

The Board finds that the veteran has had a meaningful 
opportunity to participate in the adjudication of this claim 
such that essential fairness was assured.  A review of the 
evidence of record reveals that the December 2006 Statement 
of the Case provided the veteran with DCs 5201 and 5202, 
relevant to a claim for an increased rating due to a shoulder 
disability.  In addition, the Board notes that an earlier 
Statement of the Case, dated October 2000, had previously 
provided the veteran with the text of DC 5203.  Although the 
claims file does not reflect that the veteran was furnished 
with DC 5200, the Board notes that the veteran is represented 
in this appeal, and that the veteran and his representative 
have submitted arguments and evidence in support of this 
claim which indicate actual knowledge of the information and 
evidence necessary to substantiate the claim.  See February 
2007 Statement in Support of VA Form 9; March 2007 Statement 
of Accredited Representative in Appealed Case.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (stating 
that an appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  As 
such, the Board finds that the veteran has had a meaningful 
opportunity to participate in the adjudication of this claim 
and that the essential fairness of the adjudication has not 
been affected.  Sanders 487 F.3d at 889; Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  Although some elements of VCAA notice were 
first provided to the appellant after the initial 
adjudication, subsequent notice complied fully with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  Moreover, the claim was re-adjudicated 
after such fully compliant notice was given, and the December 
2006 Statement of the Case was provided.  Therefore, the 
Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and that not withstanding Pelegrini, deciding this 
appeal would not be prejudicial to him.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service VA treatment and assessment.  In addition, the claims 
file contains various reports of VA medical examinations, 
with those conducted in December 2006, July 2005, and August 
2004 being relevant to the rating period on appeal.  The 
claims file also contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed his 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria set 
forth in VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2008).  Separate DCs 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods in which symptoms of the 
service-connected disability that would warrant different 
ratings are exhibited.  Thus, the Board must consider whether 
the veteran is entitled to staged ratings at any time during 
the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When a question arises as to which of two ratings applies 
under a particular DC, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Further, a disability 
rating may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential in 
determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, and pain on 
movement.  38 C.F.R. § 4.45.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2007).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to this claim.


Legal Analysis

The veteran's service treatment records establish that he is 
right-handed.  See February 1989 Report of Medical History.  
See also July 2005 VA Examination; August 2004 VA 
Examination.

In a May 1993 rating decision, the veteran was granted 
service connection for recurrent dislocation of the left 
(minor) shoulder.  A disability rating of 20 percent was 
assigned, effective February 18, 1993.

In a statement received in May 2005, the veteran asserted 
that an increased evaluation was warranted for his service-
connected left shoulder disability.  Because the veteran's 
claim was received by VA in May 2005, the rating period on 
appeal would normally be from May 2004, one year prior to the 
date of receipt of the increased rating claim.  38 C.F.R. 
§ 3.400(o)(2) (2008).  However, as a prior final rating 
decision in November 2004 adjudicated entitlement to an 
increased rating for the disability at issue, the rating 
period on appeal is from November 14, 2004, the day following 
the prior final adjudication.  Further, in accordance with 
38 C.F.R. §§ 4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the history of the disability is for 
consideration in rating a disability.

At the December 2006 VA examination, the veteran complained 
of pain on any motion of his left shoulder.  The veteran 
characterized his left shoulder pain as an eight or nine on a 
scale of one to ten.  The veteran denied that the pain was 
characterized by flare-ups, but stated that it increased when 
lying on his stomach.  He took over-the-counter pain 
medication.  The VA examiner, however, noted that the veteran 
did not appear to be in any pain upon examination.  The VA 
examiner also noted that the veteran was not tender to 
palpation when distracted, and that he did not wear a brace, 
sling, or other device for his left shoulder.  Examination of 
the left shoulder revealed good muscle tone in the biceps, 
triceps and deltoid.  There was no atrophy present.  The left 
shoulder was characterized as equal and symmetric to the 
right shoulder.  A left shoulder X-ray was taken at the 
December 2006 VA examination, the impression of which was 
negative.  No changes were seen from a prior left shoulder X-
ray of August 2006.  A January 2006 MRI of the veteran's left 
shoulder showed "minor supraspinatus tendinosis [and] 
subchondral cysts in the glenoid."  The VA examiner 
diagnosed the veteran with "chronic residuals of [a] left 
shoulder condition."

At the July 2005 VA examination, it was noted that the 
veteran has recurrent dislocations of his left shoulder.  At 
that examination the veteran also characterized his left 
shoulder pain as an eight or nine out of ten.  The veteran 
stated that when his left shoulder dislocates, his level of 
pain is closer to a ten.  Upon physical examination, the VA 
examiner noted that the veteran showed no evidence of pain 
behaviors, with the exception of his statements.  Tenderness 
was found at the anterior subacromial area, and a positive 
supraspinatus test and positive impingement were noted.  An 
April 2004 MRI of the veteran's left shoulder showed a 
probable partial tear of the subscapularis, moderate 
osteoarthritis of the acromioclavicular joint with mild 
inferior spurring and impingement, and no joint effusion.  
Cf. January 2006 MRI (noting slightly increased signal within 
the supraspinatus tendon, suggestive of tendinosis, but no 
tear).  The VA examiner diagnosed the veteran with 
"recurrent dislocation [of the] left shoulder."

VA treatment records in the claims file from May 2005 to June 
2005 show complaints of left shoulder pain and dislocations.  
The records diagnose "left shoulder pathology," and 
degenerative joint disease.  A primary care note from June 
2005 states that the veteran's "self-report of pain" does 
not correspond with his non-verbal pain behaviors (e.g., 
grimacing, limping, etc.).

Under the criteria set forth in 38 C.F.R. § 4.71a, DCs 5200 - 
5203, the next higher evaluation for the left (minor) 
shoulder disability at issue is 30 percent.  Such is assigned 
when there is ankylosis of the scapulohumeral articulation, 
intermediate between favorable and unfavorable (DC 5200), or 
limitation of motion of the arm to 25 degrees from the side 
(DC 5201).  Fibrous union of the minor extremity humerus 
warrants a 40 percent disability rating, which is the next-
higher rating under DC 5202.  A 20 percent evaluation is the 
maximum schedular evaluation assignable under DC 5203.

As noted above, the initial rating decision, dated May 1993, 
granted the veteran a 20 percent disability rating under DC 
5202 due to his recurrent left shoulder dislocations.  The 
next-higher disability rating under DC 5202 is assigned when 
there is a fibrous union of the minor extremity humerus.  As 
there is no clinical evidence in this case that the veteran 
has a fibrous union of the minor extremity humerus, the next-
higher disability rating under DC 5202 is not warranted.

In considering whether any other DC could serve as a basis 
for a higher disability rating, the Board notes that the 
clinical evidence of record does not show that the veteran 
has left shoulder functional impairment comparable to 
ankylosis, even with consideration of additional functional 
impairment due to pain, as discussed further below.  
Therefore, a 30 percent rating is not warranted under DC 
5200.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(indicating that ankylosis is complete immobility of a joint 
in a fixed position, either favorable or unfavorable).

The evidence of record does not show that the veteran's left 
arm is limited in motion to 25 degrees from his side, such 
that a higher evaluation might be assigned under DC 5201.  
Normal range of motion of the shoulder, in terms of flexion 
and abduction, is from zero to 180 degrees.  See 38 C.F.R. § 
4.71, Plate I.  At the December 2006 VA examination, the 
veteran was capable of flexion of the left shoulder to 110 
degrees, and abduction to 70 degrees.  At the July 2005 VA 
examination, the veteran was capable of active flexion and 
active abduction both to 90 degrees.  On passive range of 
motion testing, the VA examiner was able to move the 
veteran's left arm to 75 to 80 degrees before he was "met 
with muscular resistance."  A June 2005 physical therapy 
consult note showed the veteran capable of 100 degrees of 
both flexion and abduction upon active range of motion 
testing.  Passive range of motion tests were refused at that 
examination.  Because none of these range of motion tests 
showed the veteran's left arm movements limited to 25 degrees 
from his side, a 30 percent evaluation is not warranted under 
DC 5201.

In addition, there is no clinical evidence of record 
demonstrating that the veteran has any of the clavicle or 
scapula impairments used to provide a basis for a disability 
evaluation under DC 5203.  Further, the veteran is already 
receiving the highest disability rating available under this 
DC.

Finally, no finding of arthritis pertaining to the veteran's 
left shoulder was reported on X-ray examination in December 
2006.  However, an April 2004 MRI of the veteran's left 
shoulder showed osteoarthritis.  Nevertheless, even when 
considered under DC's 5003-5010, the veteran is not entitled 
to a higher disability rating based on limitation of motion 
under DC 5201.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Board must 
consider 38 C.F.R. § 4.40, regarding functional loss due to 
pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Court has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  Id.

The veteran's written statements and the most recent VA 
examinations reveal that the veteran experiences pain and 
restricted movement with regard to his left shoulder.  The VA 
examinations discussed above note the veteran's statements 
that he is restricted from daily activities such as mowing 
the lawn and playing basketball or swimming.  The December 
2006 VA examiner, however, noted that the veteran did not 
appear to be in any pain upon examination, and that no 
objective signs of pain, to include muscle atrophy, were 
shown on examination, or when the veteran took off his 
jacket, or swung his arms while walking.  The December 2006 
VA examiner also noted that the veteran's movement was not 
limited by "fatigability, incoordination, stiffness, [or] 
weakness on repetitive testing times three."  Additionally, 
the veteran denied having flare-ups, except when lying on his 
stomach.

The Board finds that consideration of additional functional 
limitations due to factors such as pain and weakness still 
does not support a finding that the veteran's left arm 
disability more closely approximates the criteria for the 
next-higher disability rating under any of the relevant DCs 
discussed above.  In particular, the Board notes that none of 
the complaints of pain on range of motion testing precluded 
the veteran from demonstrating left arm motion beyond the 25 
degree limitation that would warrant a higher disability 
rating under DC 5201.

The Board acknowledges the veteran's assertion that he misses 
time from work due to his left shoulder disability.  See 
February 2007 Substantive Appeal.  The Board notes, however, 
that 38 U.S.C.A. § 1155 contemplates reductions in earning 
capacity, and that the various disability ratings are based 
on the average impairment of earning capacity resulting from 
such injuries in civil occupations.  The December 2006 VA 
examination reveals that the veteran works full time as a 
truck loader for the post office, with a 15 pound lifting 
restriction, and a restriction on overhead lifting.  It was 
reported at the time of the July 2005 VA examination that the 
veteran missed one to three days of work a month due to his 
left shoulder disability.  In this instance, the Board finds 
that the veteran's current 20 percent disability rating 
sufficiently contemplates the level of reduction in earning 
capacity attributed to his left shoulder disability.

Based on the foregoing, the Board finds that the currently 
assigned 20 percent disability rating for the veteran's left 
(minor) shoulder disability, to include recurrent 
dislocations, has been appropriate at all times during the 
rating period on appeal.  Therefore there is no basis for a 
higher evaluation or staged ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt is given to the claimant.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  After careful consideration however, 
the Board finds that the preponderance of the evidence in 
this case falls against the veteran, making the benefit of 
the doubt rule inapplicable.

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture here is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The evidence does not reflect that the veteran's 
left shoulder disability causes marked interference with his 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  As noted 
above, the veteran is working full time and the days he 
misses are sufficiently contemplated by his current 20 
percent disability rating.  Hence, referral for the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2008) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for recurrent 
dislocation of the left (minor) shoulder is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


